Order filed November 25, 2014




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-14-00173-CV
                                    ____________

                       MICHAEL SLEEMAN, Appellant

                                        V.

                 ESTHER LAVERNE CHUDLEIGH, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-29742

                                    ORDER

      Appellant’s brief was due November 10, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 30,
2014, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM